                 Case 2:20-cv-01557-JCC Document 9 Filed 02/26/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NIKIE KING,                                                 CASE NO. C20-1557-JCC
10                              Plaintiff,                       ORDER
11          v.

12   GEICO INSURANCE and DEPARTMENT
     HIGHWAY SAFETY MOTOR VEHICLE,
13
                                Defendants.
14

15
            This matter comes before the Court sua sponte. Plaintiff Nikie King filed an application
16
     to proceed in forma pauperis and a proposed pro se complaint naming as Defendants Geico
17
     Insurance Company and the Department of Highway Safety and Motor Vehicles in West Palm
18
     Beach, Florida (Dkt. Nos. 1, 1-1). On November 23, 2020, the Court ordered Plaintiff to show
19
     cause why this action should not be dismissed for improper venue under 28 U.S.C. § 1406(a) as
20
     Plaintiff’s factual allegations appear to involve Florida defendants and relate to events that took
21
     place in Florida and to ongoing court proceedings in Florida. (Dkt. No. 5.) On December 7,
22
     2020, the Court’s order to show cause (Dkt. No. 5), mailed to Plaintiff by the Clerk, was returned
23
     as undeliverable. (Dkt. No. 6.) The Court therefore ordered Plaintiff to notify the Court of her
24
     current address by February 5, 2021 or face dismissal of this action for failure to prosecute. (Dkt.
25
     No. 7.) Plaintiff has not responded to the Court’s order.
26


     ORDER
     C20-1557-JCC
     PAGE - 1
               Case 2:20-cv-01557-JCC Document 9 Filed 02/26/21 Page 2 of 2




 1          More than sixty days have passed since the Court’s order to show cause was returned by

 2   the United States Postal Service. Local Civil Rule 41(b)(2) provides:

 3                  A party proceeding pro se shall keep the court and opposing parties
 4                  advised as to his or her current mailing address . . . . If mail directed
                    to a pro se plaintiff by the clerk is returned by the Postal Service, or
 5                  if email is returned by the internet service provider, and if such
                    plaintiff fails to notify the court and opposing parties within 60 days
 6                  thereafter of his or her current mailing or email address, the court
                    may dismiss the action without prejudice for failure to prosecute.
 7

 8   W.D. Wash. Local Civ. R. 41(b)(2). Pursuant to LCR 41(b)(2), the Court DISMISSES this
 9   action without prejudice for failure to prosecute and DENIES Plaintiff’s IFP application (Dkt.
10   No. 1) as moot.
11          DATED this 26th day of February 2021.




                                                            A
12

13

14

15                                                          John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-1557-JCC
     PAGE - 2
